VIA ELECTRONIC TRANSMISSION Securities & Exchange Commission Public Filing Desk treet, N.E. Washington, D.C. 20549 Re: Versus Capital Multi-Manager Real Estate Income Fund, LLC Dear Sir/Madam: On behalf of Versus Capital Multi-Manager Real Estate Income Fund, LLC, a registered investment company, we hereby submit, via electronic filing, the attached preliminary proxy statement. The main purpose of this proxy is to solicit shareholder approval for four new sub-advisory agreements representing two new sub-advisors. If you have any questions or comments related to this filing, please contract Casey Frazier at (614) 469-3266 or Very truly yours, /s/ Casey Frazier Casey Frazier
